895 F.2d 1420
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.VICTOR WILSON, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3205.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1989.

1
40 M.S.P.R. 38.


2
AFFIRMED.


3
ON APPEAL from the Merit Systems Protection Board in CASE NO(S).  CH07528810245


4
This CAUSE having been heard and considered, it is ORDERED and ADJUDGED:


5
Per Curiam (Rich, Newman, Circuit Judges, and Dumbauld, Senior District Judge*):


6
AFFIRMED.  See Fed.Cir.R. 36.

ENTERED BY ORDER OF THE COURT
Francis X. Gindhart, Clerk


*
 Edward Dumbauld, Senior District Judge, United States District Court for the Western District of Pennsylvania, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)